In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                              No. 14-504V
                                          Filed: June 12, 2015

* * * * * * * * * * * * * * * *                                    UNPUBLISHED
KATHRYN DAVIS,                *
                              *                                    Special Master Hamilton-Fieldman
          Petitioner,         *
                              *                                    Attorneys’ Fees and Costs;
v.                            *                                    Reasonable Amount Requested to
                              *                                    which Respondent Does Not Object.
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
* * * * * * * * * * * * * * * *

Andrew Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for Petitioner.
Althea Davis, United States Department of Justice, Washington, D.C., for Respondent.

                                               DECISION1

        On June 12, 2014, Kathryn Davis (“Petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged
that the administration of an influenza (“flu”) vaccine on October 16, 2013 caused her to suffer
from myelitis. On May 15, 2015, the undersigned issued a decision awarding compensation to
Petitioner.

       On June 11, 2015, Respondent filed a Stipulation of Fact Concerning Attorneys’ Fees and
Costs. Pursuant to their Stipulation, the parties have agreed to an award of $17,500.00 in

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party
has 14 days within which to request redaction “of any information furnished by that party: (1) that is a
trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                      1
attorneys’ fees and costs. In accordance with General Order Number 9, Petitioner’s counsel
represents that Petitioner has not personally incurred any expenses in pursuit of her claim.

       The undersigned finds that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate, pursuant to
42 U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and
appropriate. Accordingly, the undersigned hereby awards the amount of $17,500.00, in the
form of a check made payable jointly to Petitioner and Petitioner’s counsel, Andrew D.
Downing.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

        IT IS SO ORDERED.

                                                                  /s/ Lisa D. Hamilton-Fieldman
                                                                  Lisa D. Hamilton-Fieldman
                                                                  Special Master




        3
          Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                     2